Exhibit 10.2










AMENDMENT TO THE
ANDREA ELECTRONICS CORPORATION
2006 EQUITY INCENTIVE PLAN




WHEREAS, the shareholders of Andrea Electronics Corporation (the “Company”)
adopted the Andrea Electronics Corporation 2006 Equity Incentive Plan (the
“Plan”) on November 16, 2006;


WHEREAS, on July 24, 2009, the foregoing amendment to the Plan was presented to
and approved by shareholders at the annual meeting in order that such Plan and
awards granted thereunder will qualify for certain favorable tax treatment
and/or exemptive treatment from the short-swing profit recapture provisions of
Section 16 of the Securities and Exchange Act of 1934.


NOW, THEREFORE, BE IT RESOLVED, effective as of the date of the approval of the
amendment to the Plan by the Company’s shareholders, the Plan shall be amended
as follows:


Section 5.2 of the Plan shall be amended to read:


5.2 Share Limits. The maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted under this Plan (the “Share Limit”) is
equal to the sum of (a) 18,000,000 shares.


IN WITNESS WHEREOF, the shareholders of the Company has adopted this Amendment
to the Andrea Electronics Corporation 2006 Equity Incentive Plan.
 
 
ATTEST:
 
ANDREA ELECTRONICS CORPORATION
                                                         
     /s/      CORISA L. GUIFFRE                   
 
By:
   
/s/      DOUGLAS J. ANDREA
 
 
 
     
For the Entire Board of Directors
 